DETAILED ACTION
This Office action has been issued in response to amendment filed January 18, 2022. 
Claims 1-4, 7, 18, 19 and 25-27 have been amended. Claims 10-17 and 20 are canceled. Currently, claims 1-9, 18, 19 and 21-29 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-9, 18, 19 and 21-29 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3. 	Applicant’s arguments directed to 35 USC 103(a) have been fully considered, but they are not persuasive. On pages 10-11, Applicant’s argues that Zhou ‘376 fails to disclose “searching in the preset application library based on the target search word and a second search algorithm that causes different search results from the first search algorithm for the target search word. Zhou’680 dos not disclose ‘searching in the preset application library based on the target search word and a second search algorithm that causes different search results from the first search algorithm for the target search word’. Amended claim 18 recited, ‘when a conversion rate of the first search result set is lower than a first preset threshold, obtaining a second search result set by searching preset application library based on the target search word and a second search algorithm that causes different search results from the first search algorithm for the target search word…amended claim 19 recited (similar amendment as claim 18)..allowable over Zhou’376 and Zhou’680. Examiner respectfully disagrees with the Applicant’s arguments for several reasons. Zhou’376 in view of Zhou’680 in fact teaches the amended claims (i.e. claims 1, 18 and 19) recited limitations. Zhou’376 teaches the claimed invention including the argued amended claim limitations above except for the limitations of “search result set is lower than a first preset threshold”. Zhou’376 teaches searching for split keywords of the search term amounts to performing a second search following a different algorithm ([0063]-[0065]), keywords have been searched more than a set number of times in a period of times. Specific parameters can be set according to actual conditions ([0066]-[0067]), obtain at least one keyword search result list and search work search result list ([0007], [0032]-[0033]), in order to obtain the conversion rate of the search term result list, the latter implicitly needs to be obtained ([0059]-[0061], [0061]), which reads the claimed invention including the above argued amended claim recited limitations. Zhou’376 does not explicitly teach the limitations of “search result set is lower than a first preset threshold”. In the same field of endeavor, Zhou’680 teaches such limitations. Zhou’680 teaches search in a preset application library wherein when the search based on a target search word perform according to a first algorithm returns a first search result set which conversion rate is below a given threshold, another search algorithm, based on a frequency of usage of the target search word in third party applications is conducted, and results including these third party applications (an their top results) are returned for presentation to the user alongside the first search result set when this frequency is identified to be higher than a second given threshold. In other words, when a conversion rate for a target search word is lower then a given threshold, another second search is conducted based on the target search word and according to a different algorithm and the results of both searched are combined for presentation to the user (see claims 1-3, [0010]; Also see [0022]-[0032]). Therefore, Zhou’376 in view of Zhou’680 teaches the amended claim recited limitations. Applicant’s fails to consider each of the paragraphs/claims/ full disclosure on Zhou’376 in view of Zhou’680 references. Any other arguments made by the Applicant’s are similar arguments and are moot for the reasons set forth above and in detailed office action. The Examiner encourages the full consideration of the references cited in the “Prior Art” on record. Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-9, 18, 19 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claims 1, 18 and 19 recited the limitations of “a second search algorithm that causes different search results from the first search algorithm”. The term “causes” as recited in the claim is merely intended use, which does not further limit the claimed invention, does not distinguish the claim limitations from the prior art of record. 
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.  


Claim Rejections- 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
6.	Claims 1-9, 18, 19 and 21-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou Dehai (CN105930376A), hereinafter Zhou’376 (Published on 09/2016) in view of Zhou Dehai (CN 105912680 A) (Published on 08/2016), hereinafter Zhou’680.
As for claim 1, Zhou’376 teaches a method of resource search, comprising: receiving a search request sent by a mobile terminal, the search request comprising a target search word; obtaining a first search result set by searching in a preset application library based on a first search algorithm and the target search word (see [0059]-[0061], [0061] in order to obtain the conversion rate of the search term result list, the latter implicitly needs to be obtained);
when a conversion rate of the first search result set is…..a first preset threshold, obtaining a second search result set by searching in the preset application library based on the target search word and a second search algorithm that causes different search results from the first search algorithm for the target search word, wherein the conversion rate of the first search result set is a value calculated from conversion rates of search results in the first result set, wherein each search result in an application resource in a software store, wherein the conversion rate of the search result is a ratio of a number of downloaded times of an application to a number of search times of the application (see [0063]-[0065], searching for split keywords of the search term amounts to performing a second search following a different algorithm, [0054], e.g. probability of each search result in the search tern is selected and the higher value, search term search result lists meets the actual need. Search conversion rate can also be called the search download conversion rate, which is the ratio of the total number times each application in the search result, claims 1-7);
 obtaining a third search result set by performing a merge according to the first search result set and the second search result set; and pushing the third search result set to the mobile terminal and instructing the mobile terminal to display the third search result set on a display interface of the mobile terminal (see [0066]-[0067], keywords have been searched more than a set number of times in a period of times. Specific parameters can be set according to actual conditions, [0007], [0032]-[0033] obtain at least one keyword search result list and search work search result list; Also see response to arguments section above).  
 Zhou’376 teaches the claimed invention but does not explicitly teach the limitations of “search result set is lower than a first preset threshold”. In the same field of endeavor, Zhou’680 teaches the limitations of “search result set is lower than a first preset threshold” (see [0010], conversion rate is lower than a preset when threshold is set, claims 1-3; Also see response to arguments section above).
Zhou’376 and Zhou’680 both references teach features that are directed to analogous art and they are from the same field of endeavor, such as searching, calculating search result rate, obtaining set of search result using mobile terminal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhou’680’s teaching to Zhou’376 for a search recommendation that can increase the exposure rate of third-party applications. Hence provide search results to users more intelligently and improve user experience. The experience can include optimize search result sorting method, increases the user’s selection rate of the search result, increase download conversion rate of third-party applications (see Zhou’680’ [0006]).
As for claim 18, 
		The limitations therein have substantially the same scope as claim 1 because claim 18 is a server claim for implementing those steps of claim 1. Therefore, claim 18 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhou’680’s teaching to Zhou’376 for a search recommendation that can increase the exposure rate of third-party applications. Hence provide search results to users more intelligently and improve user experience. The experience can include optimize search result sorting method, increases the user’s selection rate of the search result, increase download conversion rate of third-party applications (see Zhou’680’ [0006]).
As for claim 19, 
		The limitations therein have substantially the same scope as claim 1 because claim 19 is a non-transitory computer readable storage medium claim for implementing those steps of claim 1. Therefore, claim 19 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhou’680’s teaching to Zhou’376 for a search recommendation that can increase the exposure rate of third-party applications. Hence provide search results to users more intelligently and improve user experience. The experience can include optimize search result sorting method, increases the user’s selection rate of the search result, increase download conversion rate of third-party applications (see Zhou’680’ [0006]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
wherein obtaining the third search result set by performing the merge according to the first search result set and the second search result set comprises: selecting first N search results from the first search result set, N being a positive integer; selecting first M search results from the second search result set, M being a positive integer; and obtaining the third search result set by determining a union of the N search results and the M search results (set Zhou’376. [0031]; Also see Zhou’680).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
wherein obtaining the third search result set by performing the merge according to the first search result set and the second search result set comprises: obtaining P search results by determining an intersection of the first search result set and the second search result set, P being a positive integer; determining, in the second search result set, Q search results each having a conversion rate higher than a second preset threshold and excluded from the P search results, Q being a positive integer; and determining the P search results and the Q search results as the third search result set (set Zhou’376. [0041]-[0042]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
 wherein pushing the third search result set to the mobile terminal and instructing the mobile terminal to display the third search result set on the display interface of the mobile terminal comprises: determining a conversion rate and a weight value of each search result set in the third search result set; wherein different weight values are set in advance for different search algorithms; obtaining a plurality of target conversion rates by calculating a target conversion rate for each search result set based on the conversion rate and the weight value of each search result set in the third search result set; determining a display order of the third search result set based on the plurality of target conversion rates; and pushing the display order and the third search result set to the mobile terminal and instructing the mobile terminal to display the third search result set on the display interface according to the display order (set Zhou’376. [0042], [0059]-[0060]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
 wherein searching in the preset application library based on the first search algorithm and the target search word comprises: determining an associated word corresponding to the target search word; forming a search word set with the target search word and the associated word; and searching in the preset application library based on the first search algorithm and the search word set (set Zhou’376. [0054]). 
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
further comprising: when a number of intersections between the first search result set and the second search result set is less than a third preset threshold, sending alarm information to a designated mailbox, the alarm information comprising the target search word (see Zhou’376, [0056]-[0067]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
further comprising: when a search result i in the third search result set is downloaded, associating the target search word with an associated search word corresponding to the search result I; and prompting a user to search based on the associated search word when the target search word appears again, the search result i being any search result in the third search result set, wherein the associated search word corresponding to the search result I comprises a near-synonym, a synonym, or an associative word of the search result i (see Zhou’376, [0040], [0054]-[0055]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
wherein the second search algorithm is a search algorithm of a third-party application (see Zhou’376, [0007]-[0008]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
 wherein the conversion rate of the first search result set is an average value or a maximum value of conversion rates of first K search results in the first search result set, K being a positive integer (see Zhou’376, [0031]-[0032]).
As to claim 21, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
further comprising: when the conversion rate of the first search result set is greater than or equal to the first preset threshold, pushing the first search result set to the mobile terminal and instructing the mobile terminal to display the first search result set on a display interface of the mobile terminal (see Zhou’376, [0007]-[0008]).
As to claim 22, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
wherein calculating the target conversion rate for each search result set based on the conversion rate and the weight value of each search result set in the third search result set comprises: calculating a target conversion rate for each search result in the third search result set based on a conversion rate and a weight value of each search result; and for each search result set in the third search result set, determining an average value or a maximum value of conversion rates of first K search results in the search result set as the target conversion rate for the search result set, K being a positive integer (set Zhou’376. [0031]; Also see Zhou’680).
As to claim 23, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
 wherein calculating the target conversion rate for each search result in the third search result set based on the conversion rate and the weight value of each search result comprises: when the search result is not contained in an intersection between the first search result set and the second search result set, calculating the target conversion rate for the search result according to a formula of Rate.sub.target=Weight.sub.1*Rate.sub.1; and when the search result is contained in an intersection between the first search result set and the second search result set, calculating the target conversion rate for the search result according to a formula of Rate.sub.target=(Weight.sub.1*Rate.sub.1+Weight.sub.2*Rate.sub.2)/2; where Rate.sub.target represents the target conversion rate for the search result, Weight.sub.1 represents the weight value of the search result corresponding to the first search algorithm, Rate.sub.1 represents the conversion rate of the search result corresponding to the first search algorithm, Weight.sub.2 represents the weight value of the search result corresponding to the second search algorithm, Rate.sub.2 represents the conversion rate of the search result corresponding to the second search algorithm (set Zhou’376. [0056]-[0067]; Also see Zhou’680, [0022]-[0032]).
As to claim 24, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
wherein determining the associated word corresponding to the target search word comprises: performing an identification on the target search word to obtain a target key word; and determining the associated word based on a mapping relationship between target key words and associated words (set Zhou’376. [0055]).
As to claim 25, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
 wherein obtaining the third search result set by performing the merge according to the first search result set and the second search result set comprises: selecting first N search results from the first search result set, N being a positive integer; selecting first M search results from the second search result set, M being a positive integer; and obtaining the third search result set by determining a union of the N search results and the M search results (set Zhou’376. [0054]).
As to claim 26, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
 wherein obtaining the third search result by performing the merge according to the first search result set and the second search result set comprises: obtaining P search results by determining an intersection of the first search result set and the second search result set, P being a positive integer; determining, in the second search result set, Q search results each having a conversion rate higher than a second preset threshold and excluded from the P search results, Q being a positive integer; and determining the P search results and the Q search results as the third search result set (set Zhou’376. [0041]-[0042]).
As to claim 27, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
wherein pushing the third search result set to the mobile terminal and instructing the mobile terminal to display the third search result set on the display interface of the mobile terminal comprises: determining a conversion rate and a weight value of each search result set in the third search result set, wherein different weight values are set in advance for different search algorithms; obtaining a plurality of target conversion rates by calculating a target conversion rate for each search result set based on the conversion rate and the weight value of each search result set in the third search result set; determining a display order of the third search result set based on the plurality of target conversion rates; and pushing the display order and the third search result set to the mobile terminal and instructing the mobile terminal to display the third search result set on the display interface according to the display order (set Zhou’376. [0059]-[0060]).
As to claim 28, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
wherein searching in the preset application library based on the first search algorithm and the target search word comprises: determining an associated word corresponding to the target search word; forming a search word set with the target search word and the associated word; and searching in the preset application library based on the first search algorithm and the search word set (set Zhou’376. [0054]-[0055]).
As to claim 29, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Zhou’376 and Zhou’680 teach:
wherein the method further comprises: when a number of intersections between the first search result set and the second search result set is less than a third preset threshold, sending alarm information to a designated mailbox, the alarm information comprising the target search word (see Zhou’376, [0056]-[0067]).
Prior Arts
7. 	US 2012/0041819 A1 teaches determining yield associated first advertisement is greater than the yield associated with the second advertisement. The advertisement is displayed in a lower resolution format to coincide users service capabilities (abstract, [0397).
US 2010/0036617 A1 teaches assigns a dissimilarity index to each path that has been stored. Identifies all paths that have a dissimilarity index greater than a threshold  with the process terminating thereafter (US [0115]).
WO 2018149244 A teaches applications popularity, conversion rate, degree of matching, the higher matching are recommended according to the degree of matching ([0088]).
Additional prior arts: US 20070143345, US 20070092859, US 20160132771, US 20200028782, US 20200029240, US 20190034976 each of the references read the claim recited limitations. These references are state of the art at the time of the claimed invention. 
Conclusion
8.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(fa), 37 C.F.R. § 1.111(c)).
9.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
11.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154   
2/14/22